Ray v Stockton (2018 NY Slip Op 06436)





Ray v Stockton


2018 NY Slip Op 06436


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, DEJOSEPH, AND CURRAN, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (260/18) CA 17-00423.

[*1]CARRIANN RAY, PLAINTIFF-RESPONDENT, 
vVICTORIA J.G. STOCKTON, DEFENDANT-APPELLANT. (APPEAL NO. 2.)

MEMORANDUM AND ORDER
Motion for reargument denied.